DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nanda, et al. US patent 9,020,987 [herein “Nanda”].
Claim 1 recites “A method for transaction-based metadata maintenance, comprising: obtaining a transaction that is currently pending, the transaction being associated with a modification of a metadata block, the metadata block containing at least one entry, the transaction comprising at least one sub-transaction, each of which indicates a modification of at least one entry of the metadata block;”
Upon receiving a first write I/O request of a file, Nanda stores initial metadata changes (i.e., modification) in a persistent journal – start of a (i.e., pending) metadata transaction; stores metadata changes (i.e., sub-transactions) of subsequent write I/O requests to the same file in volatile memory (fig. 9; 3:38-47), until a pre-determined threshold time period has elapsed – 
Claim 1 further recites “ordering the at least one sub-transaction of the transaction depending upon a record writing type of the at least one sub-transaction, the record writing type of the at least one sub-transaction being one of a permission-required control type and a permission-free control type;”
When the write I/O request is the first (i.e., ordering) request to update the file, Nanda creates a new transaction by adding a new entry in the transaction log, which includes a copy of the file's inode (i.e., metadata block). The transaction is marked unfinished by acquiring a log hold on the new log entry (fig. 9, #380; 13:1-23). Subsequent write I/O requests of the file do not result in creation of new transactions. Instead their metadata changes (i.e., permission-required) are stored in volatile memory, together with a copy of the file's inode (13:32-40). Operations that do not modify metadata, e.g., read operations, do not require the log hold (i.e., permission-free).
Claim 1 further recites “in response to acquiring a permission, generating, in a first storage area, a respective metadata modification record preferentially for each sub-transaction of the permission-required control type, wherein the respective metadata modification record describes a modification of at least one entry of the metadata block that is indicated by the sub-transaction; and”.
If a log hold (i.e., permission) acquisition is successful, Nanda stores initial metadata changes (I.e., metadata modification record) associated with the first write I/O request in a 
Claim 1 further recites “in response to generating the metadata modification records for all the sub-transactions of the permission-required control type, releasing the permission such that a further transaction will have an opportunity to acquire the permission.”
Nanda completes the metadata transaction when a pre-determined threshold time period has elapsed, at which time metadata changes to the file in volatile memory are flushed to persistent storage (fig. 9, #405), the log entry in transaction log is marked as complete (fig. 9, #410), and the associated log hold is released (fig. 9, #415; 13:62-66).
Claims 8 and 15 are analogous to claim 1, and are similarly rejected.

Claim 2 recites “The method according to claim 1, further comprising: copying the at least one metadata modification record generated in the first storage area into a second storage area, the second storage area being a persistent storage area.”
Nanda completes the metadata transaction when a pre-determined threshold time period has elapsed, at which time metadata changes to the file in volatile memory (first storage area) are flushed (i.e., copied) to persistent storage (i.e., second storage area) (12:42-50).
Claim 9 is analogous to claim 2, and is similarly rejected.

Claim 3 recites “The method according to claim 2, further comprising: allocating the first storage area for the transaction, the first storage area having a mapping relationship with the second storage area.”
Nanda stores metadata changes of the first write I/O request of a file in a persistent journal, and stores metadata changes of subsequent write I/O requests to the same file in volatile memory (i.e., first storage area) (fig. 9; 3:38-47), together with a copy of the file's inode (13:32-40). An inode is identified by the inode number, which can be easily translated (i.e., mapped) into a block number and an offset of the inode from the start of block (i.e., second storage area) (9:42-46).
Claim 10 is analogous to claim 3, and is similarly rejected.

Claim 4 recites “The method according to claim 1, further comprising: assigning transaction identification for the transaction, the transaction identification indicating a chronological order of occurrence of the modification of the metadata block associated with the transaction and occurrence of a modification of the metadata block associated with the further transaction.”
Nanda marks the start of a transaction by creating an entry in the transaction log, conditioned on successful acquisition of a log hold on the entry (fig. 9, #380; 13:1-23). The log entry, and the associated transaction, is uniquely identified by the file's inode (i.e., metadata block) together with a timestamp indicating time of a first write I/O request (i.e., chronological order) (14:18-23,50-57).
Claim 11 is analogous to claim 4, and is similarly rejected.

Claim 5 recites “The method according to claim 4, further comprising: obtaining the permission based on the transaction identification.”
Nanda marks the start of a transaction by creating an entry in the transaction log, conditioned on successful acquisition of a log hold (i.e., permission) on the entry (fig. 9, #380; 13:1-23). The log entry is uniquely identified by the file's inode together with a timestamp indicating time of a first write I/O request (14:18-23,50-57).
Claim 12 is analogous to claim 5, and is similarly rejected.

Claim 6 recites “The method according to claim 1, wherein the record writing type corresponding to a sub-transaction is pre-configured.”
In Nanda, every data change in a file results in a metadata change in the mtime attribute, but not vice versa (2:14-23). Many file system operations result in changes to metadata (11:11-15), which can be determined in advance (i.e., pre-configured).
Claim 13 is analogous to claim 6, and is similarly rejected.

Claim 7 recites “The method according to claim 1, wherein the permission is a global lock for performing generation of a metadata modification record in the first storage area.”
Nanda marks the start of a transaction on a file by creating an entry in the transaction log, conditioned on successful acquisition of a log hold (i.e., global lock) on the entry (fig. 9, #380; 13:1-23). Without the log hold, subsequent write I/O requests on the file cannot proceed (i.e., no metadata modification records can be generated in the volatile memory (i.e., first storage area) (fig. 9, #385).
Claim 14 is analogous to claim 7, and is similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular, Cha et al. teaches managing metadata updates more efficiently than the traditional 2 phase commit protocol in: Effective Processing of Metadata Operations in Large-Scale Distributed File Systems. Advanced Science and Technology Letters 139:21-26, 2016.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599.  The examiner can normally be reached on Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        



/ALEX GOFMAN/Primary Examiner, Art Unit 2163